39 So. 3d 533 (2010)
Molly McGROTHA, Appellant,
v.
Fred PEARSON, Esquire, Appellee.
No. 1D09-1754.
District Court of Appeal of Florida, First District.
July 13, 2010.
Richard W. Reno, Crawfordville, for Appellant.
Brian S. Duffy and Charles J.F. Schreiber Jr., of McConnaughhay, Duffy, Coonrod, Pope & Weaver, P.A., Tallahassee, for Appellee.
PER CURIAM.
The appellant is appealing from an order granting the appellee's motion to dismiss the appellant's civil action in the circuit court. That order does not actually dismiss the case, and thus is not an appealable order. See e.g. Dedge v. Crosby, 914 So. 2d 1055 (Fla. 1st DCA 2005); Johnson v. First City Bank of Gainesville, 491 So. 2d 1217 (Fla. 1st DCA 1986). The inclusion of the words "with prejudice" does not make the order appealable, nor does the reference to a right to appeal or the accompanying citation to Latin Express Service, Inc. v. Department of Revenue, 660 So. 2d 1059 (Fla. 1st DCA 1995). The Latin Express case addressed the consequence of an agency's failure to include notice of the right to appeal in an administrative order as was required under the Administrative Procedure Act, and does not pertain to the appellant's civil action. See Benton v. Moore, 655 So. 2d 1272, n. 1 (Fla. 1st DCA 1995). Because the order granting the appellee's motion does not actually dismiss the case in the circuit court, and in the absence of a separate order actually dismissing the case there, this appeal is dismissed.
BENTON, VAN NORTWICK, and CLARK, JJ., concur.